Citation Nr: 0810755	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to an increased rating for bipolar disorder, 
evaluated as 30 percent disabling for the period from 
March 9, 2001 to May 2, 2007, and as 50 percent 
disabling from May 3, 2007.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.	Entitlement to service connection for a total rating 
based upon individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his employer
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
December 1970, including service in the Republic of Vietnam 
from April to September 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In February 2006, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In June 2006, the Board remanded the veteran's case to the RO 
via the Appeals Management Center (AMC), in Washington, D.C., 
for further development.

In a September 2007 rating decision, the RO awarded a 50 
percent rating for the veteran's service-connected bipolar 
disorder, effective from May 3, 2007.  As such, the Board has 
characterized the veteran's claim to reflect that new rating.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, in June 2006, the Board remanded the 
veteran's case to the RO for further development including 
obtaining any additional pertinent VA or non-VA medical 
records dated since August 2001, providing the veteran with a 
VA examination performed by a board of two psychiatrists to 
clarify his diagnosed disability and the severity of his 
service-connected bipolar disorder, and providing him with 
notice consistent with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed Cir. 2007).

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's June 2006 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some partial development was completed.  
This includes sending the veteran a notice in July 2006 that 
satisfied the Veterans Claims Assistance Act (VCAA) notice 
obligations in accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2007) and Dingess/Hartman, supra. 
Furthermore, as per the directive in the Board's June 2006 
remand, VA medical records dated from June 2006 to January 
2007 were obtained.

However, other action specifically requested by the Board in 
June 2006 was not completed.  See Stegall v. West, supra.  
The June 2006 remand directed that the veteran be scheduled 
"for VA psychiatric examination by a [b]oard of two 
psychiatrists to clarify current psychiatric diagnoses and 
assess the severity of impairment due to psychiatric 
disability."  There is no indication that this was done.  
The May 2007 VA examination was performed by one VA clinical 
psychologist.

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra.

Additionally, at his February 2006 Board hearing, the veteran 
testified to being denied VA vocational rehabilitation 
services in the mid-1970s, after which he completed college.  
He also submitted a copy of an August 2001 letter indicating 
that he was denied VA vocational rehabilitation services 
because his disabilities were so severe that he was not 
employable.  This suggests that there may be a VA vocational 
rehabilitation folder and, although it would likely contain 
limited information if it exists, any such information, 
including the reasoning behind the 2001 denial of vocational 
rehabilitation benefits would be relevant to the veteran's 
current appeal.  As such, any VA vocational rehabilitation 
folder should be obtained and associated with the claims 
file. 

As well, the veteran should be provided with notice 
consistent with the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the veteran 
and his representative with written 
notice consistent with the recent 
holding in Vazquez-Flores v. Peake, 
supra.  Specifically, notice should be 
provided as to the rating criteria used 
and the evidence needed to show a 
worsening of the disorder.

2.	The RO/AMC should obtain any additional 
VA medical records dated between August 
2001 and June 2006 and since June 2007, 
and any additional private records 
identified by the veteran.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file and the veteran and his 
representative so advised.   

3.	The RO/AMC should obtain and associate 
with the claims files any VA vocational 
rehabilitation folder(s) pertaining to 
the veteran.  This would include any 
application made by the veteran and any 
notice of a decision regarding that 
application.    

4.	Then, the veteran should be scheduled 
for a VA psychiatric examination 
performed by a board of two 
psychiatrists (including at least one 
experienced in evaluating post-
traumatic stress disorders) to clarify 
the veteran's diagnosed psychiatric 
disorders and determine the current 
severity and all manifestations of his 
service-connected bipolar disorder.  
The veteran's claims files should be 
made available to the examiners prior 
to entry of an opinion and the 
examination report should indicate if 
the examiners reviewed the records.  
All indicated tests and studies should 
be conducted and all clinical findings 
reported in detail.  The psychiatric 
examiners are requested to address the 
following:  

a.	Regarding the claim for service 
connection for PTSD: the examiners 
should be advised that the veteran 
maintains that his stressful 
service-related event includes, 
that while in service, he was a 
platoon leader during combat and a 
girl died during a grenade 
explosion.

b.	The examiners should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, the examiner 
should consider the veteran's in- 
service stressor for the purpose 
of determining whether such 
stressor was severe enough to have 
caused the current psychiatric 
symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied by the in- service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in American 
Psychiatric Association's 
Diagnostic and Statistical Manual 
for Mental Disorders (4th. ed. 
revised, 1994) (DSM-IV).

c.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific service or 
non- service-related stressor(s) 
supporting the diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD (or bipolar disorder), the 
examiners are requested to render 
an opinion as to whether it is at 
least as likely as not (i.e., at 
least a 50- 50 probability) that 
any such diagnosed psychiatric 
disorder was caused by military 
service, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  

e.	In rendering an opinion regarding 
the existence of a diagnosed PTSD 
disability, the examiners are 
particularly requested to 
reconcile the veteran's varied 
psychiatric diagnoses of an acute 
undifferentiated schizoaffective 
reaction (rendered by VA examiners 
in November 1971 and November 
1973); possible bipolar disorder, 
PTSD, and substance abuse 
(rendered by a VA staff 
psychiatrist in January 1990); 
bipolar disorder (rendered by a VA 
examiner in March 1990); bipolar 
disorder by history (rendered by a 
VA examiner in December 1991); and 
bipolar disorder (rendered by VA 
psychologists in May 2002 and May 
2007).

f.	The examiners are also requested 
to address the opinions rendered 
by the VA psychologist in May 2002 
(to the effect that no significant 
evidence of PTSD was found nor any 
significant evidence of any sort 
of mental disorder); and the May 
2007 VA psychologist (to the 
effect that it appeared that the 
veteran likely suffered PTSD for 
years but hast not met the 
criteria for that diagnosis for 
years).

g.	As to the veteran's service-
connected bipolar disorder, the 
examiners should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such 
symptom is a symptom of the 
veteran's service-connected 
bipolar disorder.

h.	The examiners should also provide 
an opinion concerning the degree 
of social and industrial 
impairment resulting from the 
veteran's service- connected 
bipolar disorder, including 
whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that the 
service-connected bipolar 
disorder, by itself, precludes the 
veteran from securing and 
following substantially gainful 
employment consistent with his 
education and occupational 
experience or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50- 50 
probability). Age is not to be 
considered a factor in rendering 
this opinion.

i.	To the extent possible, the 
manifestations of the service-
connected bipolar disorder should 
be distinguished from those of any 
other mental disorder found to be 
present.

j.	The examiners are specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning Scale) consistent with 
the DSM-IV and an explanation of 
what the assigned score 
represents.

k.	A complete rationale should be 
provided for all opinions 
rendered. 

5.	 Thereafter, the RO should readjudicate 
the appellant's claims for service 
connection for PTSD, a rating in excess 
of 30 percent for bipolar disorder for 
the period from March 9, 2001 to May 2, 
2007 and above 50 percent from May 3, 
2007, and a TDIU.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2007 2005 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



